Citation Nr: 1021259	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  04-16 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for an eye disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Attorney




INTRODUCTION

The Veteran had active service from June 1946 to July 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which originally had jurisdiction over this appeal, and 
the New York, New York RO, to which jurisdiction over this 
case was transferred and which forwarded the appeal to the 
Board. 

In December 2006, this appeal was remanded to the AMC/RO for 
additional evidentiary development, to include an appropriate 
examination.  The appeal was then returned to the Board, but 
a second remand was required in March 2009 in order to 
clarify the medical opinions obtained after the first remand.  
This has been accomplished, and the appeal has returned to 
the Board again for further consideration. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's convergence insufficiency, exophoria, and 
diplopia for which he was first treated during service are 
the result of a congenital condition, and did not increase in 
severity beyond their natural progression  by superimposed 
injury during service.  

2.  The macular detachment, serous retinopathy, and 
angiospastic retinopathy for which the Veteran was initially 
treated in service resolved without resulting in any chronic 
disability.  

3.  The hyperopia for which the Veteran was first treated in 
service is a type of refractive error.

4.  The Veteran's current glaucoma, cataracts, dry eye, and 
blepharitis were first shown many years after discharge from 
service, and have not been related to active service by 
competent medical opinion. 


CONCLUSION OF LAW

A chronic acquired eye disability was not incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.306(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the Veteran was provided with a letter in April 
2001 that contained all of the notification required by 38 
C.F.R. § 3.159, as defined by Pelegrini.  This letter was 
provided to the Veteran prior to the initial adjudication of 
his claim.  

Regarding the notice required by Dingess, Veteran status has 
been established and is not at issue.  Notice of the second 
and third elements was provided in the April 2001 letter.  
The Veteran received notice pertaining to the assignment of 
an effective date and a degree of disability in a December 
2006 letter.  While this portion of the notice was not 
provided until after the initial adjudication of the claim, 
this did not result in any harm to the Veteran's claim, as it 
has been readjudicated on several occasions since the mailing 
of the December 2006 letter.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  The Board concludes that the duty to notify has 
been met.  

The Board further concludes that the duty to assist has also 
been met.  The Veteran's service treatment records have been 
obtained.  Private medical records and VA treatment records 
have been obtained.  He was afforded appropriate VA 
examinations in May 2001 and June 2008, and a clarification 
of the June 2008 findings was obtained in April 2009.  The 
Veteran declined his right to a hearing in his May 2004 
Substantive Appeal.  There is no indication that there is any 
relevant evidence outstanding in these claims, and the Board 
will proceed with consideration of the Veteran's appeals.

Service Connection

The Veteran contends that he has developed a chronic eye 
disability as a result of active service.  He notes that he 
had perfect vision when he entered service, and that he 
continued to have perfect vision for many years.  He then 
sustained an injury to his right eye, which required 
treatment for macular detachment.  The Veteran notes that he 
was further treated for exophoria and diplopia during 
service, and that he has worn glasses with prisms ever since 
that time.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

A review of the Veteran's service treatment records shows 
that his eyes and vision were found to be normal on his June 
1946 entrance examination.  

The initial treatment for eye complaints was recorded on July 
15, 1964, when it was reported that the Veteran had 
experienced loss of central vision in the right eye since 
that Monday.  This was first noticed when trying to read.  A 
brown spot was visible to the Veteran when his eye was opened 
and a white spot was there when it was closed.  The personal 
history noted no injuries.  The Veteran denied diabetes, and 
there was no previous episode of blurred vision.  On 
examination, the examiner noted exophoria, as well as 
diplopia.  Macular detachment was also noted.  Visual field 
testing showed a partial obstruction at the central macular 
area of the right eye, and a normal field of vision for the 
left eye.  

July 24, 1964, records state that visual acuity had 
degenerated in both eyes since July 15.  The notes refer to a 
slight detachment of the right eye.  The impression was 
angiospastic retinopathy.  This was much improved by August 
1964.  However, the Veteran still complained of weakness of 
convergence in September 1964.  He continued to experience 
exophoria and diplopia.  

The Veteran underwent a periodic medical examination in 
November 1965.  His vision was 20/20 bilaterally, and he 
denied all significant medical history since his last 
physical examination.  

The Veteran was provided with another physical examination in 
February 1966 in preparation for his retirement from active 
service.  His far vision was 20/20, and his near vision was 
correctable to 20/20.  The field of vision was "normal-
full".  The comments noted that the Veteran wore glasses for 
correction of visual acuity.  

The Veteran answered "yes" to a history of eye trouble on a 
Report of Medical History obtained in February 1966.  The 
comments again noted only that the Veteran wore glasses for 
correction of visual acuity.  The Veteran reportedly denied 
all other significant medical and surgical history.  

Post service medical records include a March 1967 Certificate 
of Examination for the Civil Service.  The Veteran had 20/20 
distant vision, and there was no evidence of an injury to 
either eye. 

A September 1969 VA treatment note states that the Veteran 
had focus problems with his near vision.  A December 1977 
optometry examination conducted at a military base was noted 
to be his yearly examination.  There were no problems, and 
the Veteran's vision was 20/20.  A November 1978 VA 
examination indicates that the eyes were examined, but no 
unusual findings were noted, and there was no diagnosis of an 
eye disability.  

January 1983 records note a convergence insufficiency.  A 
January 1989 optometry examination includes assessments of 
hyperopia with astigmatism, presbyopia, and exophoria.  The 
Veteran's eyewear prescriptions from the 80's and 90's notes 
that a prism was required. 

August 1993 testing indicates that the visual fields were 
within normal limits bilaterally.  Private medical records 
from February 1997 note that the Veteran said his vision 
fluctuated at times.  January 1999 records show that the 
Veteran had blepharochalasis and cataracts.  The eyes were 
noted to be stable.  

A May 2000 letter from B.F.V., M.D. states that he has 
followed the Veteran since December 1995 for primary open 
angle glaucoma in each eye, as well as intermittent double 
vision which had been present since the early 1960's when he 
was on active duty in the military.  Current examination 
findings included exophoria.  The impression was primary open 
angle glaucoma of both eyes with borderline intraocular 
pressures; a long history of intermittent diplopia associated 
with exophoria; nuclear and cortical cataract of both eyes, 
and bilateral blepharochalasis with orbital fat prolapse.  

The Veteran was afforded a VA examination of his eyes in May 
2001.  He had a six year history of glaucoma, but the 
pressures were under control.  The Veteran also experienced 
diplopia.  This was constant without a correction but 
eliminated when he was wearing his glasses.  The Veteran 
reported that he had severe pneumonia as a child and believed 
that his diplopia may have been related to that illness.  He 
got glasses in 1961.  On examination, there were 
blepharochalasis in both eyes.  Extraocular motility 
examination showed an exophoria with weak convergence.  He 
was wearing glasses with a 2-base in the prism in either eye 
which eliminated his exophoria.  He also had primary open 
angle glaucoma which was under control.  

A March 2002 periodic eye examination noted cataracts, and 
diplopia that was well compensated with prisms. 

VA treatment records dated April 2002 include a problem list 
which shows a history of diplopia, corrected by prism lenses 
which date back to service.  The Veteran believed that 
service connection had been denied because of a possible 
connection between pneumonia he had contracted as a child.  
The problem list also included bilateral cataracts and a 
history of glaucoma.  These problems were again noted on an 
October 2002 list.  

A May 2002 letter from a VA counselor stated that the 
counselor had discussed the Veteran's case with several 
physicians at the VA hospital and had conducted a literature 
review.  This was unable to find a connection between 
pneumonia and diplopia.  

VA treatment records from January 2007 show that the Veteran 
denied diplopia when wearing his glasses.  

In a May 2007 letter, Dr. B.F.V. said that he had treated the 
Veteran since December 1995.  The Veteran had told him at 
that time that he had required prisms in his glasses since he 
was in the military many years ago.  The Veteran was using 
eye drops for glaucoma, and he had nuclear and cortical 
cataract.  

The Veteran was afforded a VA eye examination in June 2008.  
He reported falling off a ladder while on active duty and 
striking the right side of his head after 16 years of active 
duty.  He states that he was given an examination at that 
time and initially had some decreased vision in the right 
eye.  The Veteran was given glasses during this period of 
evaluation, which enabled him to see well.  He denied any 
history of diplopia and had no visual complaints.  The 
Veteran developed glaucoma and cataracts after retiring in 
1966.  The claims folder showed that the Veteran was treated 
for angiospastic retinopathy in 1964, although a fall was not 
documented.  The Veteran was diagnosed with convergence 
insufficiency and given glasses with prisms and hyperopic 
correction during this time.  He had previously received one 
prior pair of glasses in 1958 for a minimal hyperopic 
refractive error.  

On examination, there was dryness of both eyes.  Muscle 
function examination noted strabismus of the intermittent 
exotropia type.  There was no diplopia.  Moderate cataracts 
were noted, with the right side being greater than the left.  
There was bilateral dermatochalasis of the eyelids.  The 
examiner answered "yes" to a residual of an eye injury, but 
then noted that the injury was healed.  When asked to 
describe the residuals of this injury, the examiner stated 
that the residuals of the angiospastic retinopathy were 
retinal pigment epithelium detachment in the right 
superotemporal macula in the area of the retina that was 
evaluated in 1964.  The examiner also noted 6 diopter 
exophoria in all fields of gaze at distance, slightly greater 
at near vision.  The diagnoses included visual acuity limited 
by cataracts and dry eyes, but the Veteran stated that his 
vision was good with his glasses on and he denied diplopia 
with or without his glasses.  Other eye problems included 
hyperopia, first corrected in 1958.  Also, there was 
convergence insufficiency diagnosed in 1964.  The Veteran 
reported intermittent diplopia since 1958 during the 1964 
examination, but he denied any current double vision with or 
without his glasses.  

Furthermore, there was central serous 
retinopathy/angiospastic retinopathy for which he was treated 
between July 1964 and September 1964, which left him with 
retinal pigment epithelium detachment.  His final eye 
problems included glaucoma, cataracts, and dry 
eye/blepharitis.  The examiner confirmed that the Veteran had 
first been prescribed glasses as well as prisms during 
service.  However, the examiner added that with the exception 
of the central serous retinopathy, all of the Veteran's eye 
problems were less likely than not related to any inservice 
injury, illness, or event.  Furthermore, the Veteran had no 
associated visual complaints or disability.  The examiner 
stated that although there was documentation of serous 
macular detachment in 1964 and retinal pigmentation changes 
that are present on the current examination, there was no 
associated visual disability.  

In an April 2009 addendum to the February 2008 examination, 
the examiner noted that the claims folder had been previously 
examined.  The examiner stated that the majority of the 
information requested in the corrective addendum had been 
answered by the statement from the June 2008 examination 
report which said "with the exception of central serous 
retinopathy, all of the above conditions are less likely than 
not related to any inservice injury, illness, or event.".  
The examiner said that the conditions to which she had been 
referring included hyperopia (refractive error), convergence 
insufficiency, central serous retinopathy/"angiospastic 
retinopathy", glaucoma, cataracts, dry eye, and blepharitis.  
Macular detachment was another term used to describe central 
serous retinopathy/angiospastic retinopathy, and the examiner 
again noted that this was at least as likely as not related 
to service.  The Veteran did not have any complaints of 
diplopia with or without glasses, which made the presence or 
absence of intermittent exophoria on examination visually 
insignificant.  The exophoria was likely present at the time 
he was diagnosed with convergence insufficiency, and diplopia 
at that time was also documented.  However, this was more 
likely than not a developmental defect/normal variant for 
which the Veteran had been genetically predisposed.  It was 
less likely than not related to any inservice injury, 
illness, or event.  

Furthermore, the in-service treatment for eye problems did 
not result in any chronic eye disability.  The macular 
detachment/central serous retinopathy/"angiospastic 
retinopathy" resolved spontaneously as expected.  The only 
residual were some pigment changes which did not have any 
significant impact on visual function.  For all of the 
remaining eye conditions, it was less likely than not that 
any of the pre-existing/inservice/post service eye conditions 
were related to any inservice injury, illness or event.  It 
was also less likely than not that any of the pre-
existing/inservice/post service eye disorders were 
exacerbated beyond the natural progression of the disorder by 
any inservice injury, illness, or event including the central 
serous retinopathy/macular detachment.  There was no 
documentation to support any inservice injury, illness or 
event other than diplopia/exophoria and central serous 
retinopathy/macular detachment.  Finally, there was no 
described association between the Veteran's other eye 
problems listed and his inservice eye problems.  

After consideration of the Veteran's contentions as well as 
the medical evidence, the Board finds that entitlement to 
service connection for an eye disability is not warranted.  
The eye disabilities for which the Veteran were treated in 
service either resolved without leaving any chronic 
disability, or were congenital disabilities that are not 
eligible for service connection and which were not aggravated 
by superimposed injury during service.  

Initially, the Board notes that the Veteran's service 
treatment records clearly show that he entered service with 
perfect vision, and that no eye disabilities were noted on 
enlistment.  Furthermore, the service treatment records 
clearly show that the Veteran was treated for macular 
detachment, angiospastic retinopathy, exophoria, convergence 
insufficiency, diplopia, and hyperopia during service.  To be 
clear, there was no evidence of these conditions prior to 
service, and the evidence shows that he was treated for these 
disabilities for the first time in his life during service 
sometime between 1958 and 1964.  There is also no evidence 
whatsoever that would relate any of his conditions to the 
pneumonia for which he was treated as a child. 

Furthermore, the post service medical records show continued 
treatment for exophoria and diplopia after service, and 
during the period on appeal.  The Veteran has worn glasses 
with prisms to correct these conditions since he was in 
service.  Unfortunately, service connection for these 
conditions is still prohibited by law.  

The June 2008 examiner noted that the Veteran did not have 
any current complaints of diplopia.  She further opined that 
the Veteran's exophoria was not incurred due to active 
service.  While the reasoning for this opinion was not clear 
in the June 2008 report, her April 2009 addendum indicates 
that the basis for her opinion is that exophoria is a 
congenital defect.  

By regulation, congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
Therefore, as the Veteran's exophoria is a congenital 
disability, it is not eligible for service connection.  The 
examiner uses the term convergence insufficiency and 
exophoria interchangeably, indicating that this is the same 
condition.  The April 2009 addendum also makes it clear that 
the Veteran's diplopia is the result of and is part and 
parcel of the exophoria.  In fact, the examiner lists the 
disabilities as "diplopia/exophoria" to emphasize that they 
are the same disability.  The May 2000 letter from Dr. B.F.V. 
confirms this opinion when it notes that the Veteran has a 
long history of intermittent diplopia associated with 
exophoria.  Therefore, it follows that the diplopia is part 
of the congenital defect and is also not eligible for service 
connection.  

There is one exception to the regulation that congenital 
disabilities are not eligible for service connection.  
Service connection for a congenital disability may be awarded 
if the disability is aggravated by superimposed injury during 
active service.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  
However, in this case, the June 2008 examiner also ruled out 
the possibility of aggravation in her April 2009 addendum.  
She clearly stated that any pre-existing/inservice/post 
service eye condition was not exacerbated beyond the natural 
progression of the disorder by any inservice injury, illness, 
or event.  She specifically stated that this included the 
treatment for serous retinopathy and macular detachment.  
Therefore, there is no basis for service connection for 
exophoria, convergence insufficiency, and diplopia, even 
though these conditions were first noted during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(c), 3.306(a). 

Similarly, the service treatment notes that the Veteran was 
first diagnosed as having hyperopia during active service, 
and he was first given glasses to treat this condition during 
active service.  However, the April 2009 addendum 
specifically notes that hyperopia is a refractive error, and 
as such this is also a disability that is not eligible for 
service connection.  The Board also notes that the diagnoses 
of astigmatism and presbyopia in the post service treatment 
records also represent refractive error.  38 C.F.R. 
§ 3.303(c).  

In regards to the Veteran's angiospastic retinopathy and 
macular detachment, the Veteran attributed these conditions 
at the June 2008 examination to an eye injury sustained in a 
fall in 1964.  While there is no record of this fall in the 
service treatment records, the Board notes that the Veteran 
is competent to report that he injured his eye in a fall, and 
he is a credible historian.  Furthermore, the June 2008 
examiner seems to indicate that the angiospastic retinopathy 
and macular detachment for which the Veteran was treated in 
service could be the result of this injury.  Her April 2009 
addendum makes it clear that the terms macular detachment, 
serous retinopathy, and angiospastic retinopathy are 
interchangeable and represent the same condition.  The 
examiner also opined that the angiospastic retinopathy and 
macular detachment were as likely as not the result of an 
injury or event during service.  However, service connection 
for these conditions must also be denied on the basis that 
they have not resulted in any residual disability.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992). 

In this case, the June 2008 examiner states in her April 2009 
addendum that the "macular detachment/central serous 
retinopathy/"angiospastic retinopathy" resolved 
spontaneously", and that the only residual was some pigment 
changes which did not have any significant impact on visual 
function.  She specifically noted that this episode did not 
have any effect on the Veteran's congenital exophoria and 
diplopia.  Therefore, as the eye injury in service that 
caused the macular detachment/central serous 
retinopathy/angiospastic retinopathy resolved completely 
without leaving any chronic disability, there is no basis for 
a grant of service connection.  

The final four eye conditions that have been noted post 
service include glaucoma, cataracts, dry eye, and 
blepharitis.  The service treatment records are negative for 
any of these disabilities.  The post service medical records 
show that these disabilities were all diagnosed many years 
after discharge from service.  Finally, the June 2008 
examiner opined that it was less likely than not that these 
disabilities were related to active service.  The Veteran has 
not argued that these disabilities are related to service, 
and there is no competent medical opinion that relates them 
to service.  Therefore, entitlement to service connection is 
not warranted for glaucoma, cataracts, dry eye, or 
blepharitis.

In reaching this decision, the Board has considered the 
Veteran's sincere belief that his injury in service is what 
caused his diplopia.  However, the Veteran is not a 
physician, and he is not qualified to express a medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The only qualified medical 
opinions state that the diplopia is the result of a 
congenital disability, and that any eye injury in service 
resolved without leaving a chronic disability.  Therefore, 
there is no basis for service connection for any of the 
Veteran's eye disabilities. 


ORDER

Entitlement to service connection for an eye disability is 
denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


